DANIEL DEPARINI, Plaintiff-Appellant,
v.
STATE OF HAWAI'I, et al., Defendants-Appellees.
No. 28695
Intermediate Court of Appeals of Hawaii.
July 11, 2008.
On the briefs:
Daniel Deparini, Plaintiff-Appellant pro se.
Russell A. Suzuki and Robyn B. Chun, Deputy Attorneys General, for Defendants-Appellees Honorable Barbara T. Takase and the State of Hawaii.
Joseph K. Kamelamela and Katherine A. Garson, Deputies Corporation Counsel, County of Hawai'i, for Defendants-Appellees Lawrence K. Mahuna, John Doe Police Sergeant of Beat 835, Stanley K. Kaina, John L. Briski, Keaau Police Station, and Corporation Counsel, Deputy Attorney for the County Police Officers.
The Honorable Ronald Ibarra presided.

SUMMARY DISPOSITION ORDER
FOLEY, Presiding Judge, NAKAMURA and FUJISE, JJ.
Plaintiff-Appellant Daniel Deparini (Deparini), pro se, appeals from the Final Judgment (Final Judgment) filed on July 17, 2007 in the Circuit Court of the Third Circuit (circuit court).
Deparini's Opening Brief fails to raise and argue identifiable points of error on appeal. Hawai'i Rules of Appellate Procedure Rule 28(b)(4) and (7) provides that points of error not raised nor argued may be disregarded. However, after a review of the record and the briefs submitted by the parties, as well as the relevant statutory and case law, it is clear that the circuit court did not err in dismissing Deparini's case. The circuit court entered three separate orders holding that Deparini's various claims in the Amended Complaint were time barred, barred by judicial and sovereign immunity, or failed to state a claim upon which relief could be granted. The circuit court made appropriate findings of fact and conclusions of law, none of which are properly challenged on appeal.
Therefore,
The Final Judgment filed on July 17, 2007 in the Circuit Court of the Third Circuit is affirmed.